CONDUCTIVE MATERIALS MADE OF NB-DOPED TIO2 PARTICLES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/12/2020 and 8/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JP 2015-196634 A).
Regarding claim 12, Tanaka et al. teach a process for producing Nb-doped titanium dioxide nanoparticles (Abstract and paragraphs 0002-0003), comprising:
(a) preparing a mixture comprising at least one hydrolyzable titanium compound and at least one hydrolyzable niobium compound in an organic solvent and water in a substoichiometric amount, based on all the hydrolyzable groups present (Example 2/paragraphs 0083-0085 discloses producing mixtures comprising Ti tetraisopropoxide, Nb ethoxide, ethylene glycol and water, wherein different amounts of water, also relatively small amounts , for example EG/H2O:95/5 or 99/1, are used and appear to represent sub-stoichiometric amounts.)
(b) treating the mixture at 200°C to 300°C under autogenous pressure to form Nb-doped titanium dioxide nanoparticles (Paragraph 0085 discloses heating at 200°C in an autoclave.).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (Ceramics International, 41, (2015), 8856).
Regarding claims 1, 3-8 and 11, Wu et al. teach a process for producing conductive bodies (Abstract discloses making conductive oxide films.), comprising: (a) compressing particles comprising Nb-doped TiO2 to give a body (Experimental discloses making 3 mol% niobium-doped titanium films by first compressing the granules at 75 MPa into disks.); 
(b) subjecting the body to heat treatment (Experimental discloses the disks were heated to 600°C for 30 min to remove organic additives.); and 
(c) subjecting the body to heat treatment in a reducing atmosphere (Experimental discloses the compacts were then sintered to 900-1200°C in Ar or 90% Ar-10% H2. Hydrogen is a reducing gas.).
Wu et al. do not specifically teach subjecting the body to heat treatment in an oxygenous atmosphere.
However, Wu discloses the disks were heated to 600°C for 30 min to remove organic additives. It is inherent that an oxygen or air atmosphere (open beaker or flask over a heat source or a rotovap, etc.) would be required to evaporate organic solvents. If not inherent, then one of ordinary skill in the art would understand that evaporation of organic solvents is usually done in air (or oxygen).

Claims 1, 2, 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2016/0087275 A1).
Regarding claims 1, 5-11, Zhang et al. teach a process for producing conductive bodies (Abstract discloses making active materials for a battery.) comprising: (a) compressing particles comprising Nb-doped TiO2 to give a body (Paragraph 0101 discloses a sol-gel process for synthesizing the niobium-titania compounds. Paragraph 0103 discloses the starting solutions are sufficiently mixed in a solution state, and then the water content and the pH are appropriately adjusted, thus allowing the hydrolysis to proceed so as to obtain a gel state.)
(b) subjecting the body to heat treatment (Paragraph 0104 discloses the gel state substance is sintered at 700-1400°C.) and 
(c) subjecting the body to heat treatment in a reducing atmosphere (Paragraph 0106 discloses are subject to a heat treatment in a reducing atmosphere comprising a mixture gas atmosphere of Ar, He, or nitrogen, which includes 20% or less of hydrogen gas. The temperature ranges is 400-1450 °C.).
Zhang et al. do not specifically teach subjecting the body to heat treatment in an oxygenous atmosphere.
However, Zhang discloses the sintering can be done as shown in another embodiment. The sintering atmosphere may be an inert gas atmosphere such as air, nitrogen, argon, and helium atmosphere, or a vacuum atmosphere. However, in order to obtain oxide, an oxidative atmosphere is preferable. Specifically, an air atmosphere is preferable (Paragraph 0092). 
Regarding claim 2, Zhang et al. teach the process as claimed in claim 1, wherein the particles have a particle size below 200 nm (Paragraph 0109 discloses a particle size of 1 µm or less.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Ceramics International, 41, (2015), 8856) as applied to claim 1 above, and further in view of Zhang et al. (US 2016/0087275 A1).
Regarding claim 2, Wu et al. teach the process as claimed in claim 1. However, while they do teach the particles have a particle size at 200 nm (Experimental discloses both the Ti and Nb compounds have a particle size of 200 nm.), they do not teach below 200 nm.
Zhang et al. teach a process for making niobium-titanium composite oxides having a particle size of less than 1 µm (Paragraphs 0101-0109).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu with Zhang in order to improve conductivity.
Regarding claims 9 and 10, Wu et al. teach the process as claimed in claim 1. However, they do not teach wherein the particles are produced by a sol-gel process or that the particles are produced by hydrolysis with a substoichiometric amount of water.
Zhang et al. discloses a sol-gel process for synthesizing the niobium-titania compounds wherein the starting solutions are sufficiently mixed in a solution state, and then the water content and the pH are appropriately adjusted, thus allowing the hydrolysis to proceed so as to obtain a gel state.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu with Zhang in order to improve conductivity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Ceramics International, 41, (2015), 8856) as applied to claim 1 above, and further in view of Tanaka et al. (JP 2015-196634 A).
Regarding claim 10, Wu et al. teach the process as claimed in claim 1. However, they do not teach wherein the particles are produced by hydrolysis with a substoichiometric amount of water.
Tanaka et al. teach a process for producing Nb-doped titanium dioxide nanoparticles (Abstract and paragraphs 0002-0003), comprising:
preparing a mixture comprising at least one hydrolyzable titanium compound and at least one hydrolyzable niobium compound in an organic solvent and water in a substoichiometric amount, based on all the hydrolyzable groups present (Example 2/paragraphs 0083-0085 discloses producing mixtures comprising Ti tetraisopropoxide, Nb ethoxide, ethylene glycol and water, wherein different amounts of water, also relatively small amounts , for example EG/H2O:95/5 or 99/1, are used and appear to represent sub-stoichiometric amounts.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu with Tanaka in order to improve workability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729